send "the complaint to the awarding body" for the public works project—in
                 this case, the City of Sparks—for investigation; and (2) due to the ongoing
                 investigation, Frazier was not required to file an answer at that time.
                             The Labor Commissioner further denied the union's motion for
                 reconsideration, citing "the more specific procedure for processing
                 complaints arising under NRS Chapter 338" and "the statutory imperative
                 that an awarding body conduct an initial investigation into such
                 allegations." The Commissioner concluded by stating that "it is the
                 interpretation of this Office that the provisions of NAC Chapter 607 are
                 deferred until such time as a Chapter 338 complaint may proceed to an
                 administrative hearing. This interpretation is plainly codified at NAC
                 338.116."
                             The Commissioner also asserted authority under NAC 607.040
                 to deviate from NAC Chapter 607's procedural requirements whenever
                 compliance would be impractical or unnecessary, and he specifically found
                 that requiring Frazier to answer while the matter is being investigated by
                 the awarding body would be both impractical and unnecessary. Finally,
                 the Commissioner held that entering a default simultaneous to an
                 investigation "undermines the recognized public policy of the State of
                 Nevada to decide controversies on the merits when possible."
                             The City of Sparks completed its NRS Chapter 338
                 investigation of the wage claims and issued a determination. Following
                 Local 169's objection, the Commissioner returned the matter to the City of
                 Sparks for additional investigation. Approximately two months later, the
                 City of Sparks issued its revised determination on the wage claims. In the
                 meantime, Local 169 filed a petition for a writ of mandamus in the district
                 court, asking the court to order the Labor Commissioner both to require

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    e
                    Frazier to file an answer and enter default against Frazier. The district
                    court exercised its discretion to hear the petition, and the parties briefed
                    the issues.
                                  In June 2014, the district court denied Local 169's petition for
                    writ of mandamus, agreeing with the Labor Commissioner that NAC
                    338.110 "defers the application of NAC 607 to the second stage (the
                    hearing stage) of the process for complaints concerning a violation of NRS
                    338," and concluding that "giving deference to the Labor Commissioner's
                    interpretation is appropriate." The court concluded that even if the
                    Commissioner's interpretation of the regulations was incorrect,
                    mandamus would nevertheless be inappropriate because the entry of
                    default• is discretionary, not mandatory. Finally, the district court found
                    that mandamus was improper because Local 169 may file a petition for
                    judicial review, thus it has a plain, speedy, and adequate remedy at law.
                    Local 169 appealed to this court.
                                  At issue is whether NAG 607.210(1), which requires that an
                    NRS Chapter 608 wage complaint be answered, overrides the requirement
                    in NRS Chapter 338 that all wage complaints on public works projects be
                    referred to the project's awarding body for investigation, such that if no
                    answer is filed, the Labor Commissioner must enter default despite an
                    ongoing investigation of the claims. We conclude that ample Nevada law
                    demonstrates that the failure to answer does not mandate a default under
                    these or any other circumstances. Accordingly, we affirm the district
                    court's denial of Local 169's petition for a writ of mandamus in this case.
                                  This court reviews the district court's denial of Local 169's
                    petition for a writ of mandamus for an abuse of discretion.    Kay v. Nunez,
                    122 Nev. 1100, 1105, 146 P.3d 801, 805 (2006). The district court

SUPREME COURT
          OF
      NEVADA
                                                           3
(0) 1 ,147A    em
                 generally reviews an agency's administrative decisions for an abuse of
                 discretion.   City Plan Dev., Inc. v. Office of the Labor Comm'r,   121 Nev.
                 419, 426, 117 P.3d 182, 186-87 (2005). The court reviews questions of law
                 de novo. S. Cal. Edison v. First Judicial Dist. Court, 127 Nev. 276, 280,
                 255 P.3d 231, 234 (2011).
                 I. Denial of default was a proper exercise of the Commissioner's discretion
                               A writ of mandamus "may be issued. . . to compel the
                 performance of an act which the law especially enjoins as a duty resulting
                 from an office, trust or station." NRS 34.160. It may• "issue when the
                 respondent has a clear, present legal duty to act. Mandamus will not lie to
                 control discretionary action, unless discretion is manifestly abused or is
                 exercised arbitrarily or capriciously." Round Hill Gen. Improvement Dist.
                 v. Newman, 97 Nev. 601, 603-04, 637 P.2d 534, 536 (1981) (internal
                 citations omitted).
                       A. The Commissioner's decision was discretionary
                               Local 169 argues that Frazier was required to answer its
                 complaint within 15 days pursuant to NAC 607.210(1). Because Frazier
                 did not file an answer, the union argues (1) that the Labor Commissioner
                 should have entered default against Frazier, and (2) when the Labor
                 Commissioner declined to enter default, the district court should have
                 issued a writ of mandamus ordering him to do so.
                               The Labor Commissioner argues that regardless of whether an
                 answer is required, the plain language of NAC 607.210(3) makes entry of
                 default discretionary, not mandatory. We agree. NAG 607.210(3) provides
                 that "Mt' the respondent fails to answer within 15 days, the Commissioner
                 may determine that the respondent is in default and issue a decision and
                 order based solely on the facts as presented in the complaint." (Emphasis
                 added.) This regulation follows Nevada's Administrative Procedure Act,
SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A    e
                        which states that contested cases "may be" resolved by default. NRS
                        233B.121(5).
                                    This court has previously held that provisions of NRS Chapter
                        607 that "use the word 'may,' not 'shall,' do not set forth mandatory
                        prehearing procedures that the Labor Commissioner was required to
                        follow . . . but rather delineate the• general prosecutorial authority of the
                        Labor Commissioner . . . in carrying out his duties under all of the labor
                        laws." City Plan Dev., 121 Nev. at 427, 117 P.3d at 187; see Roventini v.
                        First Judicial Dist. Court, 81 Nev. 603, 605, 407 P.2d 725, 725-26 (1965)
                        (contrasting the limited availability of mandamus for summary judgment
                        rulings, which order that the court "shall" act under certain
                        circumstances, with the unavailability of mandamus for setting aside a
                        default, which invokes the court's discretion); see also Dyno v. Rose, 687
                        N.Y.S.2d 497, 501 (App. Div. 1999) (holding that where a court "may"
                        enter a default judgment, "it does not follow that the trial court has a
                        mandatory, ministerial duty to grant a motion for default judgment").
                                    Local 169 presents no authority mandating the Commissioner
                        to enter default under certain circumstances or otherwise purporting to
                        impose on the Commissioner a duty to enter default. It merely "submits"
                        that (1) NAC 607.210(1)'s requirement of an answer divests the
                        Commissioner of the discretion to disregard it, and (2) NAC 607.210(3)'s
                        discretionary language applies only when no motion for default has been
                        filed and the Commissioner is acting sua sponte.
                                    In the absence of authority to support Local 169's positions, we
                        are not persuaded. The plain language of all provisions relating to default
                        in administrative labor proceedings demonstrates that the Commissioner's
                        decision is discretionary without qualification. Therefore, mandamus is

SUPREME COURT
        OF
     NEVADA
                                                              5
(0) 1947A    4   11D.
                       unavailable to Local 169 unless it shows that when the Commissioner
                       declined to enter default against Frazier, he committed a manifest abuse
                       of his discretion, or that his discretion was exercised arbitrarily or
                       capriciously.
                             B. The Commissioner did not manifestly abuse his discretion or
                             exercise it arbitrarily or capriciously
                                   A manifest abuse of discretion requires a "clearly erroneous
                       interpretation of the law or a clearly erroneous application of a law or
                       rule." State v. Eighth Judicial Dist. Court, 127 Nev. 927, 932, 267 P.3d
                       777, 780 (2011) (quoting Steward v. McDonald, 958 S.W.2d 297, 300 (Ark.
                       1997)). "An arbitrary or capricious exercise of discretion is one 'founded on
                       prejudice or preference rather than on reason,' or 'contrary to the evidence
                       or established rules of law."    Id. at 931-32, 267 P.3d at 780 (internal
                       citation omitted) (quoting Black's Law Dictionary 119, 239 (9th ed. 2009)).
                                   1. The Commissioner reasonably interpreted the regulations to
                                   allow a two-stage process for processing complaints on public
                                   works projects
                                   The Labor Commissioner is charged with adopting necessary
                       regulations under both NRS Chapters 338 and 607. NRS 338.012; NRS
                       607.160. NAC Chapters 338 and 607 contain the attendant procedural
                       regulations for processing wage claims. Well-established Nevada law
                       requires the courts to defer to the agency's interpretation of its own
                       regulations or statutes where the interpretation is within the legal text.
                       See Wynn Las Vegas, LLC v. Baldonado,      129 Nev., Adv. Op. 78, 311 P.3d
                       1179, 1182 (2013) (citing Dutchess Bus. Servs., Inc. v. Nev. State Bd. of
                       Pharmacy, 124 Nev. 701, 709, 191 P.3d 1159, 1165 (2008)). In Collins
                       Discount Liquors & Vending v. State, 106 Nev. 766, 768, 802 P.2d 4, 5
                       (1990), the court explained that deference is proper because "the agency,
                       and not the judicial system, is given the job of creating regulations that
SUPREME COURT
        OF
     NEVADA
                                                            6
(0) 1947A    otZiROD
                  serve to carry out legislative policy. Thus courts should not substitute
                  their own construction of a statutory provision for a reasonable
                  interpretation made by an agency."
                                     a. NAG 338.112 and 338.116 expressly recognize a two-
                                     stage process
                               The Labor Commissioner contends that NAC Chapters 338
                  and 607, read together, form a two-stage process for resolving wage claims
                  arising in the public works arena. He does not argue that NAC Chapter
                  607's procedures do not apply to public works cases; he contests only the
                  propriety of exercising NAC 607.210 discretion to default a party while the
                  violations alleged are first being investigated by the awarding body. The
                  Commissioner's interpretation is reasonable and within the language of
                  the relevant statutes and regulations, as set forth below. Thus, the
                  Commissioner did not manifestly abuse his discretion, nor did he exercise
                  it arbitrarily or capriciously, and his ruling is entitled to deference.
                               NRS 338.070(1) mandates that "[Any public body awarding a
                  contract shall: (a) [i]nvestigate possible violations" of the wage law
                  provisions of the public works statutes. NAC 338.110(1) describes the
                  nature of the investigation, including the requirement that it "must
                  commence and conclude within a reasonable time," which is specified to be
                  no more than 30 days unless the Labor Commissioner grants an extension.
                  The awarding body must issue a written determination that is served on,
                  among others, the person who filed the complaint. NAC 338.110(4)(d). All
                  persons served with a copy of the determination have the right to file a
                  written objection with the Labor Commissioner. NAC 338.110(8).
                              In this case, Local 169 filed an objection to the City of Sparks's
                  determination, and the Commissioner returned it for further
                  investigation, which is specifically permitted by NAC 338.112(1)(a). When
SUPREME COURT
         OF
      NEVADA
                                                         7
(0) I 947A    0
                    the City of Sparks filed its revised determination, Local 169 had already
                    filed its petition for a writ of mandamus. However, the procedures that
                    follow an awarding body's determination are set forth in NAC 338.112,
                    and all roads lead to the Commissioner's determination whether to
                    schedule a hearing.'
                                Regardless of the process by which the Labor Commissioner
                    schedules a hearing in a public works case, NAC 338.116 specifically calls
                    for the hearing to proceed according to NAC Chapter 607: "At a hearing
                    held by the Labor Commissioner on a determination issued by an
                    awarding body or the Labor Commissioner, the Labor Commissioner will
                    use the procedures provided pursuant to chapter 607 of NAC to conduct
                    the hearing." NAC 338.116 therefore explicitly supports the
                    Commissioner's contention that NAC Chapter 338 procedures may be
                    invoked prior to the general provisions found in NAC Chapter 607.      See
                    also City Plan Dev., 121 Nev. at 429, 117 P.3d at 188 (recognizing that
                    "NRS 607.205 provides that the Labor Commissioner may conduct
                    hearings to aid the Commissioner's enforcement responsibilities under
                    Nevada's labor laws, including NRS 338.030, which relates to prevailing
                    wages").



                          'If the Commissioner affirms or dismisses the awarding body's
                    determination, his order is final, and any person aggrieved by the
                    determination may file an objection. NAC 338.112(2)(b), (d); NAC
                    338.114(2). Upon an objection, the Commissioner may schedule a hearing.
                    NAC 338.114(3). If the Commissioner modifies the awarding body's
                    determination, an aggrieved party may object, in which case the
                    Commissioner may schedule a hearing. NAC 338.112(3)-(4). Finally,
                    rather than affirm, dismiss or modify the awarding body's determination,
                    the Commissioner may simply schedule a hearing. NAC 338.112(2)(c).

SUPREME COURT
        OF
     NEVADA
                                                        8
(0) 1947A    cat.
                                         b. The Commissioner's decision is supported by well-
                                         established principles of Nevada law
                                   The Labor Commissioner's interpretation is further supported
                      by the well-established principles that (1) specific provisions control over
                      general ones, see State, Tax Comm'n v. Am. Home Shield of Nev., Inc.,    127
                      Nev. 382, 388, 254 P.3d 601, 605 (2011); and (2) "[a]dministrative
                      regulations cannot contradict or conflict with the statute they are intended
                      to implement," Roberts v. State, 104 Nev. 33, 37, 752 P.2d 221, 223 (1988).
                      In this case, we find that mandating that the Commissioner enter default
                      against Frazier at the same time as Frazier was complying with the
                      awarding body's investigation would frustrate the obvious intent of the
                      Legislature in creating that investigatory step.
                                   Default would also frustrate Nevada's preference for deciding
                      cases on their merits. In Christy v. Carlisle, 94 Nev. 651, 654, 584 P.2d
                      687, 689 (1978), this court noted its "underlying policy to have each case
                      decided upon its merits," and held that because the defaulted party's
                      insurer "has indicated a clear purpose to defend the suit," default would
                      have been "manifestly. . . unfair." In this case the Commissioner acted
                      immediately on Local 169's complaint by forwarding it to the City of
                      Sparks for investigation, as he was required to do. The record reflects that
                      Frazier participated in prior wage claim proceedings earlier in 2013 as
                      well as the NAC Chapter 338 investigation resulting from the complaint
                      at issue here. Local 169's request for default at the same time the
                      allegations of the complaint were being actively addressed in a manner
                      mandated by statute, and at the same time Frazier was complying with all
                      requests for information by the City of Sparks, is contrary to Nevada's
                      public policy of deciding cases on their merits.


SUPREME COURT
        OF
     NEVADA
                                                             9
(0) 1947A    c9a04,
                                         c. The Commissioner's decision was not made arbitrary
                                         or capricious by the existence of NRS 608 Chapter claims
                                   Finally, Local 169 argues that even if the awarding body's
                     investigation stayed consideration of the NRS Chapter 338 claims, the
                     Labor Commissioner lacked authority to excuse Frazier from filing an
                     answer as to alleged violations of NRS Chapter 608, because the City of
                     Sparks was not required to investigate those claims. Specifically, the
                     union contends that NAC 607.210(1)'s requirement of an answer "must not
                     be rendered nugatory simply because there is an investigation of other
                     violations going on." The union's portrayal of its NRS Chapter 608 claims
                     as "other violations" is disingenuous. In reality, the claims are effectively
                     identical and arise from the same discrete set of facts, as the union
                     concedes in its statement of facts to this court. For the Commissioner to
                     separately process the NRS Chapter 608 claims while the awarding body
                     is investigating identical NRS Chapter 338 claims would be duplicative
                     and a waste of resources.
                                   2.    The Commissioner properly exercised his discretion to
                                   deviate from NAC Chapter 607's answer requirement
                                   The Labor Commissioner argues that even if NAC 607.210's
                     answer requirement applies during pendency of an awarding body's NAC
                     338 investigation, NAC 607.040 allows him to deviate from NAC 607's
                     procedures.
                                   NAC 607.040(1)(a) provides,
                                          Notwithstanding any provision of this
                                   chapter to the contrary, in special cases, upon a
                                   showing of good cause or the Commissioner's own
                                   motion, the Commissioner may permit deviation
                                   from the provisions of this chapter with regard to
                                   a matter if ... [t]he Commissioner determines
                                   that . . . [c]ompliance with those provisions is
                                   impractical or unnecessary.
SUPREME COURT
        OF
     NEVADA
                                                           10
(0) I947A    481,4
                 In this case, he specifically so found in his order denying Local 169's
                 motion to reconsider the denial of default:
                             [R]equiring an answer in this case is both
                             impractical and unnecessary while at the same
                             time the matter is before the awarding body for
                             investigation. It serves no practical purpose to
                             require a respondent to prepare and file an answer
                             while the investigation is pending. Thus, even if
                             NAC 607.210 applies, I conclude that deviation
                             from that provision would be appropriate under
                             NAC 607.040. A default is intended as a remedy
                             against an intransigent party. It is noted that
                             Frazier is under an obligation to cooperate with
                             the City's investigation, an obligation which can
                             be compelled by subpoena if necessary. NAC
                             338.110(2). Local 169 has not provided any
                             argument or evidence that Frazier is refusing to
                             participate in the administrative process, which at
                             this stage is an investigation into the allegations
                             conducted by the City of Sparks.
                 For all the reasons discussed above, the Commissioner's finding that NAC
                 607.040 should apply was not a manifest abuse of discretion or the result
                 of an arbitrary or capricious exercise of his discretion.
                 II. Mandamus is improper because Local 169 has a plain, adequate, and
                 speedy legal remedy
                             "The normal judicial process is trial and appeal, not final
                 adjudication on pre-trial writs." Bottorff v. O'Donnell, 96 Nev. 606, 607,
                 614 P.2d 7, 8 (1980). For a court to grant a petition for a writ of
                 mandamus compelling a judicial ruling, Iglenerally, a petitioner must
                 show that continuation of the proceedings would be an exercise in futility,
                 and that the litigation, irrespective of what may transpire at trial, is
                 foreordained to its inevitable conclusion."      Id.; see also, e.g., Moore v.
                 Eighth Judicial Dist. Court, 96 Nev. 415, 416, 610 P.2d 188,189 (1980)
                 ("The remedy of mandamus is available to compel the district court to rule
SUPREME COURT
        OF
     NEVADA
                                                       11
(01 1947A    e
                properly if, as a matter of law, a defendant is not liable for any of the relief
                sought.").
                             This principle is reflected in the rule that if a plain, speedy,
                and adequate remedy exists in the ordinary course of proceedings, a writ
                of mandamus is not appropriate.       S. Cal. Edison, 127 Nev. at 280, 255
                P.3d at 234; Howell v. Ricci, 124 Nev. 1222, 1228-29, 197 P.3d 1044, 1049
                (2008) (citing Kay, 122 Nev. at 1104, 146 P.3d at 805); see also NRS
                34.170.
                             Where the Legislature has created the right to petition for
                judicial review of an administrative decision, the review is an adequate
                and speedy remedy as a matter of law, precluding writ relief.         Kay, 122
                Nev. at 1104-05, 146 P.3d at 805. NRS 233B.130(1) and NRS 607.215(3)
                create a right to petition for judicial review of the Labor Commissioner's
                decisions, therefore, a writ of mandamus is not the proper vehicle for Local
                169. See, e.g., Howell, 124 Nev. at 1223-24, 197 P.3d at 1045 ("Because a
                State Engineer's decision may be challenged through a petition for judicial
                review, . . . an adequate and speedy legal remedy precluding writ relief
                exists.").
                             Local 169 argues only that judicial review is unavailable
                because there is no final agency decision to appeal. However, denial of a
                motion to default generally is an interlocutory decision that must await,
                and then merge into, the final judgment in the case for appeal. See Joseph
                v. Office of Consulate Gen. of Nigeria, 830 F.2d 1018, 1028 (9th Cir. 1987)
                (holding that order setting aside default judgment is interlocutory and not
                appealable); cf. American Ironworks & Erectors, Inc. v. North Am. Constr.
                Corp., 248 F.3d 892, 897 (9th Cir. 2001) (noting that "a party may appeal



SUPREME COURT
        OF
     NEVADA
                                                       12
(0) 194Th
                   interlocutory orders after entry of final judgment because those orders
                   merge into that final judgment").
                               "A remedy does not fail to be speedy and adequate, because, by
                   pursuing it through the ordinary course of law, more time probably would
                   be consumed than in a mandamus proceeding." Cty. of Washoe v. City of
                   Reno, 77 Nev. 152, 156, 360 P.2d 602, 603 (1961). We hold that the union
                   should have obtained a final agency decision on its claims and then sought
                   review by the district court.
                               For the reasons set forth above, the district court properly
                   denied the petition for a writ of mandamus, thus we ORDER the judgment
                   of the district court AFFIRMED.



                                                                ea                    J.
                                                       Saitta


                                                                                      J.
                                                       Gibbons


                                                       e l.C ,PJU- GM
                                                       Pickering
                                                                                  ,   J.




                   cc: Hon. Lynne K. Simons, District Judge
                        Carol Webster Millie, Settlement Judge
                        Michael E. Langton
                        Attorney GenerallLas Vegas
                        Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                         13
(0) 1947A    se.